DETAILED ACTION
Claims 1-20 are pending in this office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-10, 13-15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456)  in view of Kidder et al (or hereinafter “Kidder”) (US 20040031030).
As to claim 1, Crosier teaches the claimed limitations: 
“detecting a newly added component at a specific location in a data processing system” as detecting a newly added device at particular network address in the system (fig. 2, paragraphs 42, 51-54, 67);
 “determining whether customization data corresponding to a component similar to the newly added component at the specific location exists in data storage” as determining whether device specific data corresponding a device similar to the added new device at network location e.g., network address (fig. 2)  in permanent memory as data storage (figs. 3-4a, 34, 51-53, 60-63).  The device specific data that is used to modify configuration file at step 310(fig. 3) is represented as customization data;
“querying a persistent database in the data processing system to determine if the functional capabilities, according to the customization data, are specified for this specific location” as reading the configuration file from personal storage device (PSD) 218  in the storage system 200 within a period of time to determine whether  configuration data including security information such as different levels of network privileges are specified for the network address or location (figs. 2, 4a, paragraphs 62-65).  The personal storage device (PSD) 218 that is ROM as persistent database (paragraph 40);
“system responsive to determining the data storage of the component contains customization data and the database does not contain customization data for a component similar to the newly added component” as storing, in the personal storage device  (PSD) 218 (paragraph 40) as database, a configuration file includes device specific data of the added new device together with configuration data representing the added new device’s location network e.g., network address in the data processing system 200 (fig. 2) responsive to the storage of the added new device includes device specific data and the personal storage device  (PSD) 218 does not includes device specific data for a previous device similar to the added new device (figs. 3-4a, 34, 48-53, 60-63).  The device specific data that is used to modify configuration file at step 310(fig. 3) is represented as customization data;
“storing, in the database, the customization data of the newly added component together with data representing the newly added component's specific location in the data processing system responsive to determining the data storage of the component contains customization data and the database does not contain customization data for a component similar to the newly added component” as storing, in the personal storage device  (PSD) 218 (paragraph 40) as 
Crosier does not explicitly teach the claimed limitation:
enabling the respective functional capabilities of the newly added component.
Kidder teaches the claimed limitations:
“enabling the respective functional capabilities of the newly added component” as when a user connects an external network connection to a particular port on a universal port card, the user notifies the NMS as to which port on which universal port card should be enabled, which path or paths should be enabled, and the number of time slots in each path.  The user may also notify the NMS as to a new path and its number of time slots on an already enabled port that was not fully utilized or the user may notify the NMS of a modification to one or more paths on already enabled ports and the number of time slots required for that path or paths.  With this information, the NMS fills in a Path table 600 (FIGS. 37 and 38) and partially fills in a Service Endpoint Table (SET) 76' (FIGS. 37 and 39) (paragraph 629).  Paths of the card are represented as respective functional capabilities;
“detecting a newly added component at a specific location in a data processing system” as detecting a newly added device at particular network address in the system (figs. 4c-4d, paragraph 154);
“determining whether customization data corresponding to a component similar to the newly added component at the specific location exists in data storage” as determining whether updated configuration corresponding to a device similar to the newly added device at the specific location exists in data storage (paragraphs 304, 310, 778, 823);
“querying a persistent database in the data processing system to determine if the functional capabilities, according to the customization data, are specified for this specific location” as querying a database that is not persistent database in the data processing system to determine paths, according to the customization data, are specified for this specific location (paragraphs 629, 778, 783);
“system responsive to determining the data storage of the component contains customization data and the database does not contain customization data for a component similar to the newly added component” as (paragraphs 114, 792, 794, 798-799);
“storing, in the database, the customization data of the newly added component together with data representing the newly added component's specific location in the data processing system responsive to determining the data storage of the component contains customization data and the database does not contain customization data for a component similar to the newly added component” as (paragraphs 114, 792, 794, 798-799).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching to Crosier’s system in order to ensure that all secondary data sources are quickly updated and remain in lockstep synchronization, and to work properly within the network while maximizing network device availability (Kidder: paragraph 220) and further to allow the system to quickly locate only those software components that need to be upgraded (Kidder: paragraph 483).
As to claim 2, Crosier and Kidder teach the claimed limitation “ further comprising: disabling the component at the specific location responsive to determining the data storage of the component does not contain customization data and the database does not contain customization data for a similar component” as ending process of the new device that means disabling the new device when the new device does not includes device specific data and PSD does not contain specific data (Crosier: paragraphs 60-61) and denying access of a user from a device at a location responsive to determining that the password does not match when database does not contain password (Kidder: paragraph 307).
As to claim 3, Crosier and Kidder teach the claimed limitation  “enabling the respective functional capabilities of the component and replacing the customization data of the database with the customization data of the newly added component responsive to determining the data storage of the component contains customization data and the database contains customization data” as enabling Paths of the card  (Kidder: 
As to claim 4, Crosier and Kidder teach the claimed limitation “storing the customization data in the data storage of the newly added component and enabling the respective functional capabilities of the newly added component responsive to determining the data storage of the component does not contain customization data and the database contains customization data” any configuration changes made by the network administrator directly through console interface 852 are made to the configuration database and, through active queries, automatically replicated to the NMS database.  Maintaining a primary or master repository of data within each network device ensures that the NMS and network device are always synchronized with respect to the state of the configuration.  Replicating changes made to the primary database within the network device to any secondary data repositories (Kidder: paragraph 114) and storing configuration file in storage device (Crosier: paragraphs 51-54).
As to claim 5, Crosier and Kidder teach the claimed limitation “wherein in response to detection of the newly added component where the data storage of the component does not contain customization data, the component is enabled to operate with the same functional capabilities as a component with the previous customization 
As to claim 6, Crosier and Kidder teach the claimed limitation “adding a second newly added component to a specific location of the data processing system; detecting the second newly added component in the specific location by the firmware; reading a type of the second newly added component from the data storage of the component; determining if this type of the second newly added component is supported with customization data; and responsive to determining the type of second newly added component is supported with customization data, reading customization data from the data storage” as adding a component to a specific location of the data processing system; detecting the component in the specific location by the device; reading a type of the component from the data storage of the component; determining if this type of the component is supported with customization data; and responsive to determining the type of component is supported with customization data, reading customization data from the data storage (Crosier: paragraphs 50-54; Kidder: paragraphs 114, 175, 798).
As to claims 7, 17, 20, Crosier and Kidder teach the claimed limitation “disabling an operation of a component where the data storage does not contain customization data or comprising instructions to disable an operation of a component where the data storage does not contain customization data” as ending process of the new device that means disabling the new device when the new device does not includes device specific data and PSD does not contain specific data (Crosier: paragraphs 60-61) and denying 
As to claim 8, Crosier and Kidder teach the claimed limitation “associating the customization data of a newly added component to its specific location in the data processing system” as transferring the configuration change of a device or component to its location in server (Kidder: paragraphs 114, 175, 798; Crosier: paragraphs 50-53).
As to claim 9, Crosier and Kidder teach the claimed limitation “detecting if a new component is added to the data processing system” as detecting a new component is added to the data processing system (Crosier: paragraphs 42, 54, 67; Kidder: figs. 4c-4d, paragraph 154).
As to claim 10, Crosier and Kidder teach the claimed limitation “checking a last known type of component being used in the same specific location of the data processing system” as determining a previous type of device is being used in the same location of the system (Crosier: paragraphs 46, 50-54; Kidder: paragraph 130).
As to claims 13, 15, Crosier and Kidder teach the claimed limitation “ wherein the component is an input/output card”  as component is an input/output card (Kidder: paragraphs 607, 690; 782; Crosier: paragraphs 25-26).
 	Claim 14 has the same claimed limitation subject matter as discussed in claim 1; thus claim 14 is rejected under the same as discussed in claim 1.  In addition, Crosier and Kidder teach a computer program product for replacing components of a data processing system comprising replaceable components wherein the components comprise a data storage for computer-readable customization data representing their 
“storing in the database the customization data of the newly added component together with data representing its specific location in the data processing system responsive to determining the data storage of the component contains customization data and the database does not contain customization data for a component similar to the newly added component” as storing, in the personal storage device  (PSD) 218 (Crosier: paragraph 40) as database, a configuration file includes device specific data of the added new device together with configuration data representing the added new device’s location network e.g., network address in the data processing system 200 (Crosier: fig. 2) responsive to the storage of the added new device includes device specific data and the personal storage device  (PSD) 218 does not includes device specific data for a previous device similar to the added new device (Crosier: figs. 3-4a, 34, 48-53, 60-63).  The device specific data that is used to modify configuration file at step 310 (Crosier: fig. 3) is represented as customization data.

Claim 18 has the same claimed limitation subject matter as discussed in claims 1, 14; thus claim 18 is rejected under the same as discussed in claims 1, 14.  In .

Claims 11-12, 16,19 are rejected under 35 U.S.C. 103 as being unpatentable over Crosier et al (or hereinafter “Crosier”) (US 20060101456)  in view of Kidder et al (or hereinafter “Kidder”) (US 20040031030) and further in view of Hayward (US 10423427).
As to claims 11, 16, 19, Crosier does not explicitly teach the claimed limitation “wherein the database of the data processing system comprises configuration rules for possible customization data of replaceable components”.   Kidder teaches replaceable components (paragraph 904). Hayward teaches data source includes configuration rules for customization data of replaceable components (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching and Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's 
As to claim 12, Crosier, Kidder and Collier teach the claimed limitation “checking the customization data of the newly added component against the configuration rules stored in the database”. Kidder teaches configuration database includes options (paragraphs 157, 490, fig. 4F).  Hayward teaches  a rules verification module 324 compares the component specifications 108 in the received integrated computing system configuration against one or more rules 120 stored in the data source 106 to ensure that the customized integrated computing system 116 associated with the integrated computing system configuration 114 meets certain architectural standards (col. 12, lines 55-67). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kidder’s teaching and Hayward’s teaching to Crosier’s system in order to provide for enhanced customization according to the customer's needs while enabling the implementation of components having the greatest capacity to meet those needs at competitive costs and further to ensure that minimum power level requirements for each component is met using any specified power distribution systems.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.